Title: From Benjamin Franklin to the Comtesse de Golowkin, 1 February 1781
From: Franklin, Benjamin
To: Golowkin, Wilhelmina von Mosheim, comtesse de


Chere Amie,
Passy, Feb. 1. 1781
I have just received a Newspaper from Philadelphia, dated Decemr. 5. wherein there is a Paragraph that I know must give you Pleasure, as it shows that our Friend was then well. I therefore transcribe and send it to you, viz.
“Friday last arrived in this City the Chevalier de Chatelleux, Marechal de Camp, one of the Forty of the French Academy, a Gentleman no less conspicuous in the Republic of Letters than in the Profession of Arms. The General was attended by his Aids, the Baron de Montesquieu, Grandson of the great Montesquieu, Capt. Lynch & Col. Duplessis.”

Please to return by the petit Poste the German Papers I sent you; and believe me with great Regard, Your most obedient & most humble Servant
B Franklin
My Grandson presents his Respects
